Exhibit 10.19
 
 
OPTION SURRENDER AGREEMENT
 


TO:            CALIFORNIA GOLD CORP. (THE “COMPANY”)


RE:             SURRENDER OF OPTIONS
 
The undersigned holder of non-qualified stock options (the “Company Options”) to
acquire shares of common stock of the Company, par value $0.001, granted
pursuant to the 2007 Stock Option Plan (the “Plan”), agrees to surrender each
Company Option set forth on Exhibit A hereto (the “Surrendered Options”). The
undersigned has determined to surrender the Surrendered Options, each of which
has an exercise price substantially greater than the current trading price of
the Company’s common stock, in order to assist the Company in attracting and
retaining talented executives and employees in the future.
 
Without requiring any further action on the part of the undersigned, and
notwithstanding any terms of the grant agreement(s) evidencing the Surrendered
Options (the “Grant Agreement”) to the contrary, the undersigned hereby
irrevocably elects to surrender the Surrendered Options immediately upon the
execution of this agreement by the undersigned.
 
In connection with the surrender of the Surrendered Options, the undersigned
represents and warrants to the Company that (a) he is the beneficial and
registered owner of the Surrendered Options, which are free and clear of all
liens, charges, encumbrances and any other rights of others; (b) he has good and
sufficient power, authority and right to enter into and deliver this agreement
and to transfer the legal and beneficial title and ownership of the Surrendered
Options to the Company, free and clear of all liens, charges and encumbrances;
(c) he has duly executed and delivered this agreement and it constitutes a valid
and legally binding obligation on him or her, enforceable against him in
accordance with its terms; (d) there is no contract, option or any other right
of another binding upon or which at any time in the future may become binding
upon him to sell, transfer, assign, pledge, charge, mortgage or in any other way
dispose of or encumber any of the Surrendered Options other than pursuant to the
terms of this agreement; and (e) the undersigned has not been promised, nor has
he received nor will he receive, any cash or any grants of equity awards
relating to shares of Company common stock in exchange or consideration for the
surrender of the Surrendered Options.
 
In the event of a conflict between the terms of this agreement and the Plan or
the applicable Grant Agreement, the provisions of this agreement shall control.
 
The undersigned acknowledges that he or she has read this agreement, understands
it and voluntarily accepts its terms. The undersigned further acknowledges that
this agreement is executed voluntarily and without any duress or undue influence
on the part of or on behalf of the Company.


This agreement shall be governed and construed in accordance with the laws of
the State of New York, without regard to conflicts of laws thereof. This
agreement may be executed in counterparts, each of which shall be an original,
with the same effect as if the signatures affixed thereto were upon the same
instrument.
 
This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, permitted assigns and legal
representatives.
 
DATED as of the 7th day of November, 2013.
 
 
 
_____________________________
[Name of Option Holder]
 
 
CALIFORNIA GOLD CORP.
 
_____________________________
James D. Davidson
Chief Executive Officer
Accepted by the Company on this 7th day of November, 2013.



 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
SURRENDERED OPTIONS

     
 
Date of Grant
 
 
Number
 
 
Exercise Price
 
   
 
$0.09/share
 
           



 
 
 

--------------------------------------------------------------------------------

 
 
Schedule of Persons who Surrendered Options
 
Name
Number of Options Surrendered
Michael Baybak
2,000,000
James D. Davidson
1,000,000
George Duggan
1,000,000
Barry Honig
2,000,000
Ed Karr
2,000,000
Feliciano Leon
1,000,000
Rob Rainer
1,000,000
Total
10,000,000



 